Citation Nr: 1620669	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL 

Appellant 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.  He died in August 2007.  The appellant is his surviving spouse.  

This appeal arises from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board remanded this matter in March 2011.  

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for development concerning the Veteran's possible asbestos exposure and Agent Orange exposure during service.  

The Certificate of Death shows that the immediate cause of his death was respiratory failure due to or a consequence of end stage lung cancer.  

The appellant has offered multiple theories of entitlement in support of the appeal.  First, she maintains that the Veteran's service-connected seizure disorder, including medication (Dilantin) for that condition, caused or contributed to his death by causing his lung cancer or hastened his death by compromising his health.  See, e.g., a private "IME" from September 2013.  Alternatively, she maintains that he was exposed to Agent Orange aboard the USS Bordelon while it served in the waters of the Republic of Vietnam.  See Board Hr'g Tr. 9.  

With specific regard to the USS Bordelon, the Veteran's available personnel file shows that he was transferred to the USS Bordelon (DD-881) in December 1971.  His STRs show that the ship was in Hong Kong in January 1973.  According to an internet print-out in the claims file, the ship had returned to the "Western Pacific in Oct. 1972" to "participate in Operation Linebacker, one of the heaviest Naval actions in the Vietnam War."  Most relevant here, this print-out goes on to state that the ship, at one point during this operation off the coast of Vietnam, "lost her starboard turbine while shelling targets, leaving her exposed to shelling from shore by 8" guns."  

At present, there has been no development to determine if the USS Bordelon was present in the inland waterways of Vietnam at any point while operating off the coast of Vietnam during the Veteran's time aboard the ship.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

Aside from these theories of entitlement, a third avenue has been raised by the record.  Specifically, numerous private medical records, beginning from April 2007, refer to the Veteran having a history of asbestos exposure.  Based on the context of these notations, it appears that his doctors found this history of asbestos exposure to be potentially relevant to his treatment for lung cancer.  The Board further notes that the evidence tends to indicate that the Veteran was a welder prior to, during, and after service.    

In one of the April 2007 private medical records, there is a notation, likely written by RO personnel, indicating that the Veteran's MOS, shipfitter, involved minimal likelihood of exposure to asbestos.  However, in claims of service connection involving possible exposure to asbestos, specific protocols must be followed, as outlined in the M21-1.   These steps include completing "a Personnel Information Exchange System (PIES) request for military personnel records ... [which are] necessary in order to determine all MOSs the Veteran performed while in service."  M21-1 IV.ii.1.I.3.d, Developing for Evidence of In-Service Asbestos Exposure in Substantially Complete Claims.
 
Here, the Veteran's military personnel file was requested.  However, it does not include his complete official military personnel file, including his history of unit assignments and MOSs.  This information must be obtained before it can be concluded that the Veteran had minimal likelihood of asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of all personnel files showing all units and MOSs the Veteran performed while in service.

2.  Make a determination, consistent with the holding in Gray v. McDonald, 27 Vet. App. 313 (2015), as to whether any body of water into which the Veteran's ship, the USS Bordelon (DD-881), entered constitutes an inland waterway in Vietnam.

3.  After completing all actions set forth in paragraphs 1-2, undertake any further action needed as a consequence of the development completed in paragraphs 1-2 above, to include obtaining a VA medical opinion to address the likelihood that the Veteran's lung cancer resulted from in-service asbestos exposure, if such exposure is indicated by the newly-obtained personnel records.  

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




